Citation Nr: 0524146	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than April 19, 
2002, for the grant of service connection for post-traumatic 
stress disorder.

2. Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.

This matter initially came before the Board on appeal of a 
July 2002 rating decision issued by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


VACATUR

On July 14, 2005, the Board entered a decision denying 
entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD), 
and remanded the issue of entitlement to a rating higher than 
30 percent for PTSD. 

According to the death certificate recently received at the 
Board, the veteran died on October [redacted], 2004, during the 
pendency of the appeal and before the Board decided the 
appeal. 

As the veteran died before the Board issued its decision in 
July 2005, the Board had no jurisdiction to adjudicate the 
claims and the Board's decision must be vacated on grounds of 
due process.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.904, 
20.1302 (2004).

ORDER

The Board's July 14, 2005, decision and remand is VACATED.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


